Name: Decision of the EEA Joint Committee No 111/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  communications
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(11)Decision of the EEA Joint Committee No 111/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0021 - 0022Decision of the EEA Joint CommitteeNo 111/1999of 24 September 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 65/1999 of the EEA Joint Committee of 28 May 1999(1).(2) Council Decision 98/482/EC of 20 July 1998 on a common technical regulation for the attachment requirements for connection to the analogue public switched telephone networks (PSTNs) of terminal equipment (excluding terminal equipment supporting the voice telephony justified case service) in which network addressing, if provided, is by means of dual tone multifrequency (DTMF) signalling(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 4zt (Commission Decision 98/543/EC) in Chapter XVIII of Annex II to the Agreement:"4zu. 398 D 0482: Council Decision 98/482/EC of 20 July 1998 on a common technical regulation for the attachment requirements for connection to the analogue public switched telephone networks (PSTNs) of terminal equipment (excluding terminal equipment supporting the voice telephony justified case service) in which network addressing, if provided, is by means of dual tone multifrequency (DTMF) signalling (OJ L 216, 4.8.1998, p. 8)."Article 2The texts of Decision 98/482/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000, p. 49.(2) OJ L 216, 4.8.1998, p. 8.